                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

MANUEL TORRES,

                  Plaintiff,
                                                                         Case No. 2:17-cv-00765-KRS-GBW

v.

DET. CHRISTINE MURILLO;
DET. MELINDA HOBBS; CORP. JAIMIE SERRANO
a/k/a Officer Serrano, CHIEF OF POLICE ED REYNOLDS;
CHIEF DEPUTY DISTRICT ATTORNEY G. GEORGE ZSOKA;
SILVER CITY POLICE DEPARTMENT;
and TOWN OF SILVER CITY,

                  Defendants.


                   ORDER GRANTING DEFENDANT JAIME SERRANO’S
                  MOTION FOR SUMMARY JUDGMENT AND DISMISSING
                            COUNT III WITH PREJUDICE

         THIS MATTER comes before the Court on Defendant Officer Jaime Serrano’s motion

for summary judgment based on qualified immunity. (Doc. 81). At issue is whether Officer

Serrano entered Plaintiff Manuel Torres’s home and seized Torres’s firearm and magazines in

violation of the Fourth Amendment and/or whether Torres’s rights were clearly established as of

June 21, 2015 when the entry and seizure occurred. 1 In a previous order, the Court afforded




1
 Count I of Torres’s complaint contains the only allegations against Officer Serrano, as one of the collective
“Defendants,” and appears to asset several distinct theories: (1) Officer Serrano unlawfully entered Torres’s property
without a warrant and authority; (2) Officer Serrano unlawfully removed property without a warrant or authority; (3)
Officer Serrano unlawfully left property on the hood of a police car, unattended; (4) Officer Serrano made false
representations of the truth in support of a subsequent warrant to obtain property; (5) Officer Serrano fabricated and
filed an affidavit in support of initiating a criminal complaint based on “recklessly or deliberately false information”
that excluded exculpatory evidence; and (6) Officer Serrano did not perform a competent investigation. (See Doc.
1). The record discloses, however, that the only action Officer Serrano took related to the entry of the house and
receipt of the items of personal property. As Officer Serrano points out, Torres does not identify facts implicating
any other theory. Because, on qualified immunity, it is Torres burden to adduce evidence and make legal argument
showing a violation of clearly established constitutional rights, the Court does not consider the other theories listed
above for which he made no argument at all. See Gutierrez v. Cobos, 841 F.3d 895, 901 (10th Cir. 2016).

                                                      Page 1 of 6
qualified immunity to co-defendants Silver City Chief of Police Ed Reynolds and Detectives

Christine Murillo and Melinda Hobbs. (Doc. 75). In a nutshell, Torres’s theory was that the

Chief and Detectives instructed Officer Serrano to enter and obtain the gun, which Torres,

himself a police officer at the time, used earlier in the evening to shoot at moving vehicle while

off duty to thwart what he thought was illegal activity. (Id.). Thus, in granting summary

judgment, the Court necessarily addressed Officer’s Serrano conduct under the Constitution,

albeit as a predicate to the Chief and Detectives’ liability. (Id.). As is relevant here, the Court

concluded that Officer Serrano—and therefore the Chief and Detectives—did not violate the

Fourth Amendment because Torres consented to Officer Serrano’s entry and, under the

circumstances, Officer Serrano did not act unreasonably by taking the gun and magazines. (Id.).

       The material facts remain unchanged from previous briefing. Critical to the Court’s

analysis then—and now—was that when Officer Serrano approached and opened Torres’ screen

door and asked after Torres’s firearm, Torres motioned with hand for Officer Serrano to come

inside. (See Doc. 81, Undisputed Material Fact (“UMF”) 5 (citing Docs. 34, 70); Doc. 83, at 6

(not disputing fact)). Once inside, Torres gave Officer Serrano the gun with a magazine inside

without objection after asking if Officer Serrano needed it. ( Id.). Even after confirming Officer

Serrano’s intent to confiscate the items, Torres handed Officer Serrano another magazine in

response to Officer Serrano’s command to “gimee.” (Doc. 83, Pl.’s Resp. UMF 5). There is no

other evidence of coercion or overbearing conduct. In fact, at one point before Officer Serrano

exited Torres’s home, Torres asked Serrano to “hold up.” (Doc. 81, UMF 6). Once outside, the

two parted company with a fist bump and Officer Serrano offering assistance if Torres needed it.

(Id., UMF 7; Doc. 83, at 6 (not disputing these facts)).




                                              Page 2 of 6
       As discussed in the Court’s previous order, these undisputed facts do not give rise to a

violation of a constitutional right that was clearly established on June 21, 2015, the two elements

Torres must demonstrate to overcome Officer Serrano’s immunity from suit. (Doc. 75); Martinez

v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009) (explaining that “[w]hen a defendant asserts

qualified immunity at summary judgment, the burden shifts to the plaintiff to show that: (1) the

defendant violated a constitutional right and (2) the constitutional right was clearly

established.”); Clark v. Edmunds, 513 F.3d 1219, 1222 (10th Cir. 2008) (holding that this “strict

two‐part test” must be met before the defendant “bear[s] the traditional burden of the movant for

summary judgment [to] show[] . . . there are no genuine issues of material fact and that he or

she is entitled to judgment as a matter of law”) (citation omitted).

       As for Officer Serrano’s entry, Torres’s hand motion would reasonably have been

understood as inviting Officer Serrano inside and, therefore, consent under the Fourth

Amendment. See United States v. Pena-Sarabia, 297 F.3d 983, 985 (10th Cir. 2002) (“One of the

specifically established exceptions to the requirements of both a warrant and probable cause is a

search that is conducted pursuant to consent.”); United States v. Guerrero, 472 F.3d 784, 789-90

(10th Cir. 2007) (explaining that consent “may . . . be granted through gestures or other

indications of acquiescence, so long as they are sufficiently comprehensible to a reasonable

officer”). The totality of the circumstances reinforces this conclusion: at no point did Torres ask

Officer Serrano to leave and even requested Officer Serrano “hold up” as he was exiting. Torres

therefore has not established a Fourth Amendment violation, and Officer Serrano is entitled to

qualified immunity under the undisputed material facts.

       In terms of the alleged seizure of the gun and magazines, the Court, as before, resolves

the question on the second prong of the qualified immunity analysis—that Torres did not, and



                                             Page 3 of 6
does not here, point to case law that, as of June 21, 2015, prohibited an officer from taking items

of personal property where a suspect hands them over without objection despite whatever

coercive force a law enforcement officer presence in a residence might have. See Gutierrez v.

Cobos, 841 F.3d 895, 901 (10th Cir. 2016) (affirming summary judgement on qualified

immunity grounds where “Plaintiffs did not cite case law or make a legal argument to show how

any infringement of their constitutional rights violated clearly established law”). Because Torres

has not carried his burden to overcome Officer Serrano’s qualified immunity, the Court must

grant summary judgment in Officer Serrano’s favor.

       Torres does not seriously contest these points. Instead, Torres urges the Court to deny the

motion to give effect to “res judicata” principles because the Court denied Officer Serrano’s

earlier request to dismiss the complaint. See Fed. R. Civ. P. 12(b)(6); (Docs. 35 & 72). Torres

also argues the motion is fatally flawed because Officer Serrano did not seek concurrence in the

relief requested. Finally, Torres insists discovery is necessary to develop his claims. See Fed. R.

Civ. P. 56(d) (permitting the Court to allow “time . . . to take discovery” if the non-movant

shows “it cannot present facts essential to justify its opposition [to summary judgment]”).

Torres’s arguments lack merit.

       In denying Officer Serrano’s motion to dismiss, the Court determined that, as afar as

Officer Serrano was concerned, Torres had pleaded a plausible cause of action. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2011). The Court’s

determination, therefore, did not address whether Torres had come forward with record evidence

demonstrating that Officer Serrano violated Torres’s clearly established rights under the Fourth

Amendment. In other words, losing a motion to dismiss does not preclude a later motion for

summary judgment under any doctrine. The two motions employ very different procedural



                                             Page 4 of 6
standards. Moreover, res judicata has no application to rulings within the same case. See Plotner

v. AT&T Corp., 224 F.3d 1161, 1168 (10th Cir. 2000) (precluding a second lawsuit on the same

issues decided in a previous suit).

       Torres is correct that Local Rule 7.1(a) requires a movant to determine whether his

motion is opposed before filing it and include in the motion a good faith recitation that he sought

concurrence of the opposing party in the relief requested. D.N.M.LR-Civ. 7.1(a). It is

undisputed that Officer Serrano did not comply with the Local Rule. Officer Serrano

acknowledges he should have but did not comply with the Local Rule. At any rate, Officer

Serrano contends, his earlier motion to dismiss sought similar relief and the parties’ respective

positions were already known. The Court disagrees that the earlier motion obviated the need to

seek concurrence here. Nonetheless, it is difficult to see how Torres is prejudiced by the lack of

compliance. It obvious to the Court that Torres would not have concurred in Officer Serrano’s

motion for summary judgment in any event. Thus, in the interest of resolving the matter on the

merits instead of a technical deficiency where there is no appreciable prejudice, the Court rejects

Torres’s argument under Local Rule 7.1.

       As for Torres’s final ground for avoiding summary judgment, the Court has already

analyzed his request for Rule 56(d) relief on previous occasions and denied it. Like before,

Torres does not offer a meritorious basis here for the Court to delay ruling to allow him to pursue

discovery. See Lewis v. City of Ft. Collins, 903 F.2d 752, 759 (10th Cir. 1990) (requiring the

plaintiff to “demonstrate how discovery will enable [him] to rebut a defendan’'s showing of

objective reasonableness” and establish “a connection between the information [sought] in

discovery and the validity of the . . . qualified immunity defense”); Jones v. City of Denver, 854

F.2d 1206, 1211 (10th Cir. 1988). Torres’s unsupported claims that Officer Serrano’s motion for



                                             Page 5 of 6
summary judgment is premature absent discovery is insufficient under the law, and the Court

denies relief under Rule 56(d).

       IT IS, THEREFORE, ORDERED that Officer Serrano motion for summary judgment

(Doc. 81) is GRANTED.

       IT IS FURTHER ORDERED that all claims against Officer Serrano are DISMISSED

WITH PREJUDICE.


                                            ____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by consent




                                           Page 6 of 6
